Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00560-CV

                               Jermar FLUCKERS,
                                    Appellant

                                        v.

                       SILVER RIDGE APARTMENTS,
                                 Appellee

            From the County Court at Law No. 2, Bexar County, Texas
                        Trial Court No. 2015CV03295
                     Honorable Jason Wolff, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED November 25, 2015.


                                         _________________________________
                                         Karen Angelini, Justice